Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on January 24, 2020.

2. Claims 1-27 have been examined. 

Claim Objection
3. Claims 7-10 are identical to claims 2-5 and are objected to.

4. Claim 13 depend on claim 0 and is objected to.

Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 3 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 2 wherein the associated communication parameters expose communication features of the SBDPS including a communication signal status and an ability to change a configuration of the SBDPS,” which are not found in the prior art of record.
Incorporating intervening claim 2 and claim 3 into claims 1 and 12 would put claims 1 and 12 in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 25 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The apparatus of claim 22 wherein: execution by the processor of the CD tethering application further causes the CD to perform: communicating with multiple SBDPS tethering applications executing on multiple SBDPS’s; and execution by the processor of the processing logic application further causes the CD to perform: central processing for the multiple SBDPS’s,” which are not found in the prior art of record.
Incorporating intervening claim 22 and claim 25 into claims 1 and 12 would put claims 1 and 12 in condition for allowance.
Claims 26 and 27 depend on claim 25 and are also allowable.

Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 1, 2, 4-7, 9-13, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351004 to Ko et al. (hereafter “Ko”) in view of US 2012/0257585 to Sydor et al. (hereafter “Sydor”).

Claim 1. 
Ko discloses a method to simplify communication between a computing device (CD) and a data processing system (DPS), the method comprising:
establishing communication between a DPS tethering application executing on the DPS and a CD tethering application executing on the CD (FIG.4, FIG.5, and related text);
receiving sensor data at the DPS from a sensor coupled to the DPS (FIG.4, FIG.5, and related text);
instructing the DPS tethering application to cause the DPS to send the sensor data to the CD (FIG.7, steps 700-702 and related text);
receiving operable data at the DPS from the CD, wherein the operable data has been processed via the CD tethering application as a proxy processor for the DPS to interpret and process the sensor data to generate operable data that is responsive to the sensor data (FIG.7, steps 702-706 and related text); and
sending the operable data to a control device to control one or more operations of the control device (FIG.7, steps 706-712 and related text).

Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s teaching.  One would have been motivated to do so to provide low cost WiFi routers as suggested by Sydor (0029).

Claim 2. 
Ko discloses the method of claim 1 wherein establishing communication between the DPS tethering application and the CD tethering application executing on the CD further comprises: executing the tethering application by a processor of the DPS to transmit information via input/output circuitry of the DPS to CD, wherein the information advertises a presence of the DPS and associated communication parameters (FIG.7, steps 702, 706, and related text).
Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).


Claim 4. 
Ko discloses the method of claim 1 wherein establishing communication between the DPS tethering application and the CD tethering application executing on the CD further comprises: establishing communication using a protocol selected from a group consisting of: a Transmission Control Protocol and the Internet Protocol and a Bluetooth-based communication protocol (0023, 0077).
Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s teaching.  One would have been motivated to do so to provide low cost WiFi routers as suggested by Sydor (0029).

Claim 5. 
Ko discloses the method of claim 1 wherein establishing communication between the DPS tethering application and the CD tethering application executing on the CD further comprises: receiving a communication at the SBDPS that is initiated by the CD tethering application (FIG.4 and related text).
Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s 

Claim 6. 
Ko discloses the method of claim 1 further comprising: communicating between the DPS and the CD tethering application to provide an interface between the CD and the DPS so that the CD tethering application reads DPS status information, receives signals from the DPS, and provides a processing logic application to serve as a processor proxy to generate the operable data for the DPS (FIG.5 and related text).
Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s teaching.  One would have been motivated to do so to provide low cost WiFi routers as suggested by Sydor (0029).

Claims 7, 9, and 10.
Claims 7, 9, and 10 recite(s) the same limitations as those of claims 2, 4, and 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 8, 9, and 10.

Claim 11. 
Ko discloses the method of claim 1 further comprising: executing by the CD the CD tethering application to communicate with the SBDPS tethering application to perform; interfacing with the DPS to read status data and receive sensor data from the sensor coupled to the DPS; and receiving the sensor data from the DPS (FIG.6 and related text); 
executing by the CD a processing logic application as the processor proxy for the DPS to perform: interpreting and processing the sensor data; generating operable data that is responsive to the sensor data; and providing the operable data, via the input/output circuitry, to the DPS (FIG.7 and related text).
Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s teaching.  One would have been motivated to do so to provide low cost WiFi routers as suggested by Sydor (0029).

Claims 12, 13, 15-18, and 20-22.
Claims 12, 13, 15-18, and 20-22, which recite(s) the same limitations as those of claims 1, 2, 4-7, and 9-11, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 12, 13, 15-18, and 20-22.

Claim 23. 
Ko discloses a computing device comprising: input/output circuitry; a processor coupled to the input/output circuitry; and a memory, coupled to the processor, that includes a CD tethering application stored in the memory (FIG.3 and related text), 
wherein execution by the processor of the CD tethering application causes the CD to perform: communicating with a data processing system (DPS) tethering application executing on the SBDPS and the CD tethering application (FIG.4, FIG.5, and related text);
interfacing with the DPS to read status data and receive sensor data from a sensor coupled to the DPS; receiving the sensor data from the DPS (FIG.7, steps 700-706 and related text);
wherein the memory further stores a processing logic application as a processor proxy for the DPS, wherein execution by the processor of the processing logic application causes the CD to perform:
interpreting and processing the sensor data; generating operable data that is responsive to the sensor data (FIG.5, FIG.6, and related text); and
providing the operable data, via the input/output circuitry, to the DPS to control one or more operations of a control device (FIG.7, steps 704-712 and related text).

Ko does not disclose the Tethering Device 200 (FIG.7) as a single-board data processing system (SBDPS).
However, Sydor further discloses the tetheing device is a single-board data processing system (SBDPS) (0029).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sydor’s teaching into Ko‘s teaching.  One would have been motivated to do so to provide low cost WiFi routers as suggested by Sydor (0029).

Claim 24. 
Ko discloses the apparatus of claim 22 wherein execution by the processor of the tethering application further causes the CD to perform: making the sensor data available to the processing logic application (FIG.7, steps 700-710 and related text).

Conclusion
9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.


/Thuy Dao/Primary Examiner, Art Unit 2192